EaeNes, J.
The defendant contends (1) that the verdict rendered is not supported by the evidence, and (2) that the plaintiffs cannot recover because they acted as the agents of both parties to the transaction.
1. The plaintiff Francis testified to the making of the contract, the substance of which is contained in the statement of facts. The defendant denied that such contract was made. On this disputed testimony the jury found for the plaintiffs and its verdict is conclusive in this court.
2. The evidence quite clearly shows that the plaintiffs acted in the capacity of middlemen and not as agents of the defendant. Such being the situation, they were entitled to recover the commission agreed upon. Tasse v. Kindi, ante, p. 115, 128 N. W. 972, and cases cited.
By the Gowrt. — Judgment affirmed.